Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/14/2022 has been entered. Claims 1-20 are pending.
Examiner’s note: The Examiner made several attempts to contact applicant representative, Heath Martin, to discuss the amendments filed on 2/14/2022. The examiner notes that there is no support for the amendment specifying that the user is an advertiser. Advertiser cannot be found in the specification. Absent said distinction, examiner asserts that an advertiser is a user/owner that has an interest in promoting products or services to potential customers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Bao (20050021393).
As per claim 1,
Friedl discloses:
A system for providing automated remote digital advertising, the system comprises:
a billboard capable of displaying digital copy and having a display processing   system coupled to a public, wide area network (par 49) Friedl discloses an electronically networked billboard connected to a WAN; and
a billboard operator server for communicating with one or more user devices supporting the advertiser’s user account and content approval (par 8, 24 , 39) Friedl discloses a user’s account and a “nomad server 418” which examiner equates to applicant’s billboard operator server. Friedl further discloses providing advertisers with the ability to send ads to be displayed on electronic billboards. 
Friedl does not explicitly disclose:
a user device for enabling an advertiser to select and purchase an ad time slot and uploading content.
However, Golden discloses:
a user device for enabling an advertiser to select and purchase an ad time slot and uploading content (par 6, 10, 15) Golden discloses a potential content providers bids on a given cell, or time slot or application within a given cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a user device for enabling an advertiser to select and purchase an ad time slot and uploading content to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Friedl does not explicitly disclose:
wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and the advertiser’s history of use, wherein the billboard operator server is configured to provide a set of privileges to the advertiser such that the advertiser can upload content to the billboard without additional permissions and review.
However, Bao discloses:
wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and the advertiser’s history of use, wherein the billboard operator server is configured to provide a set of privileges to the advertiser such that the advertiser can upload content to the billboard without additional permissions and review (par 8, 12, 55) Bao discloses a system that is capable of uniquely tracking a user’s behavior (history of use) that is also capable of allowing that user to upload information to electronic billboards. See also, Friedl at par 8 where  advertisers/users have the ability to send ads to be displayed on electronic billboards. 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and a user’s history of use, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, implemented with the smart billboard device, to display electronic/computer-based information and become interactive (Bao par 2).
As per claim 2,
Friedl discloses: the user device comprises: 
a user app processor (par 49);
a user interface (par 48); 
a content uploader (par 22); 
a login processor (par 48); and 
a user device network interface (par 49).

As per claim 3,
Friedl discloses: the user device further comprises: 
a content creator (par 45);
an ad scheduler (par 39); and 
a payment processor (par 33).

As per claim 4,
Friedl discloses the billboard display processing system comprises:
an upload controller (par 22); 
a billboard network interface (par 49); 
a display processor (par 22, 23); and
Golden further discloses a billboard system data store (par 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a billboard system data store to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 6,
Friedl discloses: the billboard operator server comprises: 
an operator processor (par 24);
a billboard content scheduler (par 39);
a content approver (par 22); and
a billboard operator server network interface (par 49).
As per claim 8,
Friedl discloses: 
the content further comprises video data representing sign copy (par 23);
As per claim 9,
Friedl discloses: the content further comprises video data representing sign copy (par 23).
As per claim 11,
Friedl discloses: the content contains sponsorship data in addition to the sign copy (Abstract; par 23).
As per claim 12,
Golden discloses: the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 13,
Friedl discloses a method for providing a fully automated self-serve smart billboard, the method comprising:
creating a user account (par 39), the user account having user account information and payment information (par 33);
attempting to upload content to the billboard (par 22);
if the user account permits automatic uploads, uploading the content for display on the billboard during a scheduled time slot (par 22);
if the user account prohibits automatic uploads, perform the following: uploading content to a central server (par 22);
receiving an approval decision from an operator using the central server (par 22); 
if the approval decision provides authorization, uploading the content for display on the billboard during a scheduled time slot, otherwise receiving notification of reasoning supporting the approval decision (par 22).
Golden further discloses:
scheduling content into one or more time slot associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network (par 6, 15, 19, 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s scheduling content into one or more time slot associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Friedl does not explicitly disclose:
wherein permission for automatic uploads depends at least in part on at least one of a review of the context and an advertiser’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review.
However, Bao discloses:
wherein permission for automatic uploads depends at least in part on at least one of a review of the context and an advertiser’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review (par 8, 12, 55) Bao discloses a system that is capable of uniquely tracking a user’s behavior (history of use) that is also capable of allowing that user to upload information to electronic billboards.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s wherein permission for automatic uploads depends at least in part on at least one of a review of the context and a user’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, implemented with the smart billboard device, to display electronic/computer-based information and become interactive (Bao par 2).
As per claim 14,
Friedl discloses: the method further comprising: receiving the content onto the user device (par 24); and reviewing the content prior to uploading to the billboard (par 24).
As per claim 15,
Friedl discloses: the method further comprising: creating the content on the user device (par 24); and reviewing the content prior to uploading to the billboard (par 24). 
As per claim 16,
Golden further discloses: the scheduling content comprises:
receiving available time slot data associated with one or more billboards (par 6, 15); 
selecting one or more time slots for displaying the content (par 6, 15); and 
purchasing the selected time slots (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s receiving available time slot data associated with one or more billboards; selecting one or more time slots for displaying the content; and 
purchasing the selected time slots to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 17,
Friedl discloses: the content contains sponsorship data in addition to the sign copy (par 23); and
Golden further discloses:
the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 18,
Friedl discloses a non-transitory computer readable storage media containing encoded data that when read and executed by a programmable computing system implements a method for providing a fully automated self-serve smart billboard, the method comprising:
creating a user account for an advertiser, the user account having user account information and payment information (par 39);
receiving the content onto the user device (par 24);
reviewing the content prior to uploading to the billboard based in part on the advertiser’s history of use (par 24);
attempting to upload content to the billboard (par 22).
Golden further discloses:
receiving available time slot data associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network (par 19);
selecting one or more time slots for displaying the content (par 6, 15); and
purchasing the selected time slots (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s receiving available time slot data associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network; selecting one or more time slots for displaying the content and purchasing the selected time slots to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 19,
Golden discloses the content is changed and uploaded to the billboard replaying existing content based upon marketing data generated after the content was first uploaded (par 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the content is changed and uploaded to the billboard replaying existing content based upon marketing data generated after the content was first uploaded to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 20,
Friedl discloses the content contains sponsorship data in addition to the sign copy (Abstract; 23).
Golden further discloses:
the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Harper et al. (20120150586). 
As per claim 5,
The Friedl and Golden combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
the billboard display processing system further comprises:
a traffic and content receiver; and 
an external imaging device.
However, Harper discloses:
the billboard display processing system further comprises:
a traffic and content receiver (par 55); and 
an external imaging device (par 55) Harper discloses a camera.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harper’s traffic and content receiver; and an external imaging device to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide a traffic flow subsystem that includes a proximity detecting sensor and/or camera to determine a number of people who enter and leave a venue (Harper abstract).
As per claim 7,
Friedl discloses: the billboard operator server further comprises: 
an account manager (par 48);
a contract/invoice generator (par 32); and 
Harper further discloses:
a live image receiver (par 101).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harper’s a live image receiver to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide a traffic flow subsystem that includes a proximity detecting sensor and/or camera to determine a number of people who enter and leave a venue (Harper abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Harper et al. (20120150586) further in view of Bao (20050021393). 
As per claim 10,
Friedl discloses:
A system for providing automated remote digital advertising, the system comprises:
a user device for selecting and purchasing an ad time slot and uploading content, the user device comprising:
a user app processor (par 49); 
a user interface (par 48); 
a content uploader (par 22); 
a login processor (par 48); and 
a user device network interface (par 49);
a billboard capable of displaying digital copy and having a display processing system coupled to a public, wide area network, the display processing system comprises: 
an upload controller (par 22); 
a billboard network interface (par 49); 
a display processor (par 22, 23);
an account manager (par 48); 
a contract/invoice generator (par 32); 
the billboard operator server comprises: 
a billboard content scheduler (par 39); 
a content approver (par 22); and 
a billboard operator server network interface (par 49).
Friedl does not explicitly disclose:
a billboard system data store.
However, Golden discloses: 
a billboard system data store (par 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a billboard system data store to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Harper further discloses:
a traffic and content receiver (par 55); 
an external imaging device (par 55); and
a live image receiver (par 101);
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harper’s a traffic and content receiver; an external imaging device; and a live image receiver to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide a traffic flow subsystem that includes a proximity detecting sensor and/or camera to determine a number of people who enter and leave a venue (Harper abstract).
Friedl does not explicitly disclose:
a billboard operator server for communicating with one or more user devices supporting advertiser’s user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more advertisers such that the one or more advertisers can upload content to the billboard without additional permissions and review, the billboard operator server comprises.
However, Bao discloses:
a billboard operator server for communicating with one or more user devices supporting advertiser’s user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more advertisers such that the one or more advertisers can upload content to the billboard without additional permissions and review, the billboard operator server comprises (par 8, 12, 55) Bao discloses a system that is capable of uniquely tracking a user’s behavior (history of use) that is also capable of allowing that user to upload information to electronic billboards. See also, Friedl at par 8 where  advertisers/users have the ability to send ads to be displayed on electronic billboards.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s a billboard operator server for communicating with one or more user devices supporting advertiser’s user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more advertisers such that the one or more advertisers can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, implemented with the smart billboard device, to display electronic/computer-based information and become interactive (Bao par 2).
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant argues that “In order to aid in distinguishing the present claims from the “user” discussed in Bao, each of independent claims 1, 10, 13, and 18 have been amended to recite “an advertiser” such that the claim more clearly states a content approval process that “allows display of content based at least in part on... an advertiser’s history of use”. As shown, Bao fails to teach or suggest such a limitation.” The examiner notes that there is no support in the specification for the amendment requiring that the user is an advertiser. Advertiser cannot be found in the specification. Examiner further notes that an advertiser is nothing more than a user/owner that has an interest in promoting products or services to potential customers. Examiner further notes that Friedl at par 8 discloses advertisers/users have the ability to send ads to be displayed on electronic billboards.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lorenz (20190339925) at paragraph 26 discloses “Accordingly, a need exists to enable a user of a wireless communication device, which may be in communication with the electronic billboard, to upload content to the electronic billboard so as, for example, to take a picture of the scene/geographical area that includes the electronic billboard that actually also shows their picture on the display screen of the electronic billboard.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621